Plaintiff in error was sentenced, by the criminal court of Cook county, to the penitentiary for the crime of procuring explosives with intent to use the same for the unlawful injury and destruction of property. He has sued out a writ of error contending that the judgment against him should be reversed for the reason the court was without jurisdiction to try him because the indictment was returned after he had been in custody seven months.
It appears that plaintiff in error, after various motions to quash the indictment and to suppress evidence, sought *Page 273 
to be discharged for want of prosecution and there is shown in his abstract a long petition to this effect. It is not shown, however, that the petition or the proceedings thereon were preserved by bill of exceptions and they were not certified by the trial judge in accordance with section 74 of the Civil Practice Act.
Plaintiff in error was tried by a jury and found guilty, and the error above referred to cannot be considered because it is not properly preserved.
The judgment of the criminal court of Cook county is affirmed.
Judgment affirmed.